          Case 1:20-cv-01086-JDB Document 35-1 Filed 08/19/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF COLUMBIA


TAYLOR ENERGY COMPANY LLC,       )
    Plaintiff,                   )
vs.                              ) CIVIL ACTION NO.: 20-01086 (JDB)
                                 )
UNITED STATES OF AMERICA,        )
ACTING BY AND THROUGH THE        )
UNITED STATES COAST GUARD        )
NATIONAL POLLUTION FUNDS CENTER, )
    Defendant.                   )
                                 )
                                 )

                                            ORDER

         Before the Court is the Unopposed Motion of Taylor Energy for a Continuance to File a

Reply Memorandum in Further Support of its Motion to Dismiss Counterclaims filed on behalf of

Plaintiff/Counterclaim-Defendant, Taylor Energy Company LLC (“Taylor Energy”).

         The Court has considered Taylor Energy’s Motion and finds that it should be GRANTED.

         It is therefore, ORDERED that Taylor Energy shall have until September 4, 2020 to file a

reply memorandum in further support of its Motion to Dismiss Counterclaims (Rec. Doc. 27).

         DONE at Washington, DC this _____ day of August, 2020.

                                                                  ___________
                                             UNITED STATES DISTRICT JUDGE




{N4069098.1}
